Citation Nr: 0735589	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for chronic bronchitis with emphysema.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
sinusitis, and if so, whether entitlement to service 
connection for sinusitis is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to May 1950, 
September 1950 to September 1951, and from December 1957 to 
September 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the January 2006 rating decision, 
the RO continued the 30 percent evaluation for chronic 
bronchitis with emphysema, and denied reopening the claim of 
service connection for sinusitis.

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

A motion to advance this case on the Board's docket was 
received in August 2007, and granted by the Board in October 
2007, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The issue of an increased evaluation in excess of 30 percent 
for chronic bronchitis with emphysema is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection for sinusitis was denied in a January 
1960 rating decision.  The veteran was notified of this 
decision and of his appeal rights.  He did not appeal the 
decision.

3.  The evidence received since the January 1960 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for sinusitis.  

4.  Competent evidence of a current diagnosis of chronic 
sinusitis is not of record.


CONCLUSIONS OF LAW

1.  The January 1960 rating decision that denied entitlement 
to service connection for sinusitis is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2007).

2.  The evidence received since the January 1960 rating 
decision, which denied service connection for sinusitis, is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

At the time of the January 1960 rating decision, which denied 
service connection for sinusitis, the evidence of record 
consisted of the veteran's service medical records, a January 
1955 private medical statement and results from a November 
1959 VA examination.  In the January 1960 rating decision, 
the RO denied the claim stating that because the veteran's 
sinuses appeared normal during the November 1959 VA 
examination, shortly after discharge from service, the 
veteran's claimed sinusitis was neither occurred in nor was 
caused by his active military service.  The veteran was 
notified of the denial in a January 1960 letter, including 
his appeal rights, and he did not appeal the decision.  Thus, 
it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for sinusitis.  Since the 
January 1960 rating decision, the pertinent evidence received 
into the record includes VA examination reports dated from 
1961 through 1977 to include a June 1977 VA examination 
report, VA outpatient treatment records dated April 1988 to 
May 2006, private medical records from August 2004 to October 
2004, and testimony elicited from the August 2007 hearing.  
While the June 1977 VA examination was not specifically 
conducted for the veteran's sinusitis, the physician noted 
the veteran's allergic rhinosinusitis with a deviated septum, 
and diagnosed the veteran with chronic sinusitis.  The Board 
finds that the new medical evidence showing that the veteran 
had a diagnosis of chronic sinusitis after being discharged 
from service is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, the claim is reopened.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the August 2007 hearing, the veteran testified that 
his sinus problems originated during his military service.  
He explained that he was treated aboard ship while traveling 
to Germany.  The veteran stated that he was treated for his 
sinus condition, and it continued to worsen after being 
discharged from service.  The veteran contends that his 
sinusitis is attributable to his active military service.  

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for sinusitis.  The Board notes 
that service medical records reflect a diagnosis of chronic 
sinusitis during the veteran's active military service in 
April 1959.  The April 1959 clinical record describes the 
veteran's sinusitis as being chronic, purulent, and involving 
the right maxillary with an undetermined cause.  In a June 
1959 Medical Board Proceedings report, the veteran's chronic 
sinusitis was listed as being treated and improved.  It is 
also noted that after service in June 1977 the veteran was 
diagnosed with chronic sinusitis and chronic allergic and 
infective rhinosinusitis.  Nonetheless, the probative and 
persuasive evidence of record still does not support the 
veteran's claim.

In fact, the probative and persuasive evidence does not show 
that the veteran has a current diagnosis of sinusitis.  Upon 
filing his claim to reopen his service connection claim for 
sinusitis in October 2005, current VA outpatient treatment 
records and private treatment records fail to show a current 
diagnosis of sinusitis, a sinus condition, or even treatment 
for such condition.  See VA and non-VA treatment reports 
dated from 1988-2006.  As the Court recently held, a claimant 
has a "current disability" for purposes of establishing 
service connection "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the 
claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
Such circumstances are not present in this case.  As an 
aside, it is also noted that VA examination in November 1959 
indicated that the veteran's mucous surfaces appeared normal 
with no diagnosis of sinusitis mentioned, and VA examinations 
1961 and 1975 are also void of a diagnosis of sinusitis.  The 
absence of a current diagnosis of chronic sinusitis is 
further supported by the veteran's assertion during the 
August 2007 hearing that he self-treats his sinus condition 
and does not seek professional medical treatment for the 
claimed condition.  In light of the foregoing evidence, the 
Board finds that the veteran has not brought forth competent 
evidence from a medical professional of a current disability 
and service connection cannot be granted for such disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

Even though the veteran stated during the August 2007 hearing 
that he has had sinusitis since his military service, there 
is no competent medical evidence in the claims file that the 
veteran currently has sinusitis.  The veteran is not 
competent to provide a diagnosis of sinusitis and 
etiologically relate the disorder to his military service, as 
the evidence does not show that he has the requisite 
knowledge of medical principles that would permit him to 
render opinions regarding matters involving medical diagnoses 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Unlike in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (lay evidence can be competent to establish a diagnosis 
of a condition when (1) a layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
profession), the veteran has failed to meet the first Hickson 
criterion of "current disability".  As previously stated, 
contemporaneous post service treatment records contain no 
complaints, treatment, or a diagnosis of sinusitis or a sinus 
condition.  The sole post service diagnosis of sinusitis was 
made in 1977, more than twenty-eight years prior to the 
veteran filing his current claim.  The veteran's lay 
testimony therefore cannot serve as probative evidence to 
contradict the competent, credible medical evidence of 
record.  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for sinusitis, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2005 letter.  In the November 2005 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the November 
2005 VCAA letter.  In fact, the claim has been reopened; 
thus, there is no prejudice to the veteran in this regard.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a September 2006 letter to 
the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Although this notice was not issued 
before the rating decision on appeal, the veteran has not 
been prejudiced, as the veteran's pending claim is denied.  A 
supplemental statement of the case was also issued to him in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records and 
examination reports from 1959 to 2006, and private medical 
records from January 1955 to October 2004.  

Although an examination or an opinion was not obtained in 
connection with the veteran's pending claim for service 
connection, VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
sinusitis may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the RO 
informed the veteran that he would need competent medical 
evidence of a current disability and of a relationship 
between his disability and service.  The veteran has not 
provided such evidence or indicated where such evidence may 
be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for sinusitis is reopened.  

Entitlement to service connection for sinusitis is denied.  





REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of increased rating for chronic bronchitis with 
emphysema.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran asserts during the August 2007 hearing that his 
service-connected chronic bronchitis with emphysema has 
worsened.  He explained during the hearing that his symptom 
of shortness of breath has continued to worsen, and his 
prescribed medication only provides temporary relief.  A 
review of the claims file reveals that the veteran was last 
afforded a VA examination for his service-connected 
bronchitis with emphysema in November 2005.  The Board finds 
that further examination is required so that the decision is 
based on a record that contains a current examination.  An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Therefore, the veteran should undergo a VA examination to 
obtain findings specific to the rating criteria for an 
increased evaluation for his chronic bronchitis with 
emphysema disability.  The examination should include a 
review of the veteran's claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in November 2005.  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment for his chronic bronchitis with 
emphysema.  After the veteran has signed 
the appropriate releases, those records 
which are not already in the claims 
folder should be obtained.  Specifically, 
the RO should obtain all outstanding 
pertinent medical records, to include 
(but not limited to) records from the 
Central Arkansas Veterans Healthcare 
System.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
may be provided the opportunity to obtain 
and submit those records.  

2.  The veteran must be afforded a VA 
pulmonary function study for the purpose 
of determining the current severity of 
his chronic bronchitis with emphysema.  
The claims folder in its entirety is to 
be furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing.  This examination 
must include results for FEV1, FEV1/FVC, 
and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) studies, as mandated 
by 38 C.F.R. § 4.97, Diagnostic Code 
6600, and an overall assessment of the 
results of pulmonary function testing.  
Those manifestations specifically 
attributable to the veteran's service-
connected bronchitis must be fully 
outlined and differentiated from symptoms 
caused by any nonservice-connected 
disorders.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


